DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 appears to have a typographical error in line 8.  The examiner respectfully suggests deleting “42”.
Claim 1 recites the limitation "the fixing nip forming area" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the nip forming area" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,509,345 issued to Ichiki et al. (“Ichiki”) in view of U.S. Patent 5,191,379 issued to Manzer et al. (“Manzer”).

As for claims 1 and 2, Ichiki discloses an image forming apparatus (Figs. 1 and 16) comprising:
at least one photoconductor (21) configured to form an image on a sheet;
a fixing device (5) including
a heater (53);
a rotary heat member (51) configured to be heated by the heater (53); and

the fixing device (5) configured to pass the sheet with the image through the fixing nip region (FN) in a sheet conveyance direction (see Fig. 2), in which the sheet is conveyed, to fix the image to the sheet (col. 5, lines 29-33), and
a decurler (6) including a decurling guide (61) configured to correct a curl of the sheet while guiding the sheet after the fixing device (5),
the decurling guide (61, 48) having a non-image side guide face (61) that receives a leading edge of a back-edge curl of the sheet at (i.e. near) the fixing nip forming area (FN) on a same side as a surface of the sheet having contacted the rotary nip forming member (52) in the fixing nip region (FN), the back edge curl being a curl bending away from the image forming face of the sheet (This limitation recites the material worked upon. However, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims; see MPEP 2115.  See also col. 11, lines 63-66);
the decurling guide (61, 48) configured to contact correct the back-edge curl of the sheet while guiding the sheet in a -X direction (see annotated Fig. 16 below), where a downstream end of the fixing nip region (FN) in the sheet conveyance direction is a point of origin, the sheet conveyance direction at the point of origin is a Y direction, a direction perpendicular to the Y direction is an X direction, and a side toward the rotary nip forming member (52) from the point of origin is a +X direction, and a direction opposite the +X direction is the -X direction, when the image forming apparatus is 
wherein the non-image side guide face (61) is intersected by a plane passing through the nip forming area in the Y direction (see annotated Fig. 16 below, where the +Y arrow intersects guide 61 at the top of guide 61).
Although Ichiki discloses that the guide face 48 has a range of a dimension in the +Y direction at locations along the -X direction (see annotated Fig. 16 below), Ichiki does not explicitly disclose the relation of G1y for a guide face of the decurling guide as recited in claims 1 and 2 because Ichiki does not explicitly disclose the location or dimensions of the guide face 48.
Instead, Ichiki discloses that the features of the recess 62, which is defined by guide unit 61, such as its length and shape are set in accordance with the amount of bending needed to decurl the sheet (Ichiki: col. 9, lines 3-7).  One having ordinary skill in the art would understand that the dimensions of recess 62, in part, define the location of guide face 48.  In addition, Manzer discloses that proper matching of distances of guides and speed of the sheet is taken into consideration for decurling (Manzer: col. 6, lines 44-46).  Furthermore, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” See MPEP 2144.05 (II)(A).


    PNG
    media_image1.png
    711
    693
    media_image1.png
    Greyscale

As for claim 8, Ichiki as modified by Manzer discloses an opposite decurling guide (Ichiki: 65, 66, 67, 47) disposed facing the decurling guide (Ichiki: 61, 48) across a sheet conveyance passage,
wherein the opposite decurling guide (Ichiki: 65, 66, 67, 47) includes a driven roller (Ichiki: 67; col. 10, lines 35-38).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,509,345 issued to Ichiki et al. (“Ichiki”) in view of U.S. Patent 5,191,379 issued to Manzer et al. (“Manzer”) as applied to claim 1, further in view of U.S. Patent 7,164,878 issued to Yamanaka (“Yamanaka”).

As for claim 9, Ichiki as modified by Manzer discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).
Ichiki as modified by Manzer does not disclose that sheet conveyance direction at an exit of the fixing nip region is inclined as recited.
However, Yamanaka disclose that a sheet conveyance direction at an exit of a fixing nip region (between 20a and 20b) between is inclined (by an amount Θ; col. 8, lines 32-34) relative to a vertical direction of a ground contact surface of an image forming apparatus, in a direction away from a sheet ejection member (see Fig. 1).  Yamanaka discloses that the fixing device is inclined so that the fixing device can be installed and removed by sliding along an inclined rail (col. 8, lines 22-34).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fixing device of Ichiki and Manzer to be inclined as disclosed by Yamanaka in order to allow the fixing unit to be easily removed under its own weight (Yamanaka: Abstract).
Ichiki as modified by Manzer and Yamanaka does not explicitly disclose that the relation of Θ2 (i.e. the angle of inclination of the sheet conveyance direction) is satisfied.  Instead, Yamanaka discloses that Θ2 = 25 degrees as an example (Yamanaka: col. 8, lines 46-51).

Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the value of Θ2 of Ichiki, Manzer and Yamanaka to be the claimed angle to achieve the predictable result allowing the fixing device to be easily removed without making the image forming apparatus too large (Yamanaka: col. 8, lines 46-54).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,191,379 issued to Manzer et al. (“Manzer”) in view of U.S. Patent 10,509,345 issued to Ichiki et al. (“Ichiki”).

As for claims 1 and 2, Manzer discloses an image forming apparatus comprising:
at least one photoconductor (12) configured to form an image on a sheet;
a fixing device (1, 2) including

a rotary heat member (1) configured to be heated by the heater (6); and
a rotary nip forming member (2) configured to contact the rotary heat member (1) to form a fixing nip region (Z1),
the fixing device (1, 2) configured to pass the sheet with the image through the fixing nip region (Z1) in a sheet conveyance direction (see annotated Fig. 2 below), in which the sheet is conveyed, to fix the image to the sheet (col. 5, lines 40-48), and
a decurler (4, 5) including a decurling guide (4) configured to correct a curl of the sheet while guiding the sheet after the fixing device (1, 2),
the decurling guide (4) having a non-image side guide face (“non-image side guide face” in annotated Fig. 2 below) that receives a leading edge of a back-edge curl of the sheet at the fixing nip forming area on a same side as a surface of the sheet having contacted the rotary nip forming member (2) in the fixing nip region (Z1), the back-edge curl being a curl bending away from the image forming face of the sheet (This limitation recites the material worked upon. However, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims; see MPEP 2115.  Sheets may be curled to create back-edge curls or forward-edge curls.  For example, see Ichiki: col. 11, lines 63-66 and col. 16, lines 59-65),
the decurling guide (4) configured to contact and correct the back-edge curl (by contacting the sheet with paper guide element 4 immediately after the leading edge of the sheet exits the fixing nip region) of the sheet while guiding the sheet in a -X direction, where a downstream end of the fixing nip region (Z1) in the sheet conveyance direction is a point of origin, the sheet conveyance direction at the point of origin is a Y 
Although Manzer discloses that the guide face (“guide face”) exists near a point of -15 mm from the point of origin in the X direction ( “2 through 15 mm for the dimension Y”; col. 6, lines 52-53; see the point of 4 at the end of Z2 and at the beginning of Z3), Manzer does not explicitly disclose the relation of G1y on a guide face (“guide face” in annotated Fig. 2 below) of the decurling guide as recited in claims 1 and 2 because Manzer does not explicitly disclose the location or dimensions of the guide face, such as the length of Z2.
However, Ichiki discloses that the features of the recess 62, which is defined by guide unit 61, such as its length and shape are set in accordance with the amount of bending needed to decurl the sheet (Ichiki: col. 9, lines 3-7).  Manzer also discloses that proper matching of distances and speed of the sheet is taken into consideration for decurling (Manzer: col. 6, lines 44-46).  Furthermore, it has been held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" and “The normal desire of scientists or artisans to improve upon what is already generally known provides the 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the size and location of the guide face of Manzer such that claimed relation is satisfied in order to achieve the predictable result of applying the amount of bending needed to decurl a sheet (Ichiki: col. 9, lines 3-7).

    PNG
    media_image2.png
    711
    1165
    media_image2.png
    Greyscale

As for claim 3, Manzer as modified by Ichiki discloses that a relation of 150 mm/sec < V < 350 mm/sec is satisfied, where V represents a conveying speed of the sheet (Manzer: col. 6, lines 51-56).

As for claims 4 and 5, Manzer as modified by Ichiki discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).

However, Ichiki discloses that the features of the recess 62, which is defined by guide unit 61, such as its length and shape are set in accordance with the amount of bending needed to decurl the sheet (Ichiki: col. 9, lines 3-7).  Manzer also discloses that proper matching of distances and speed of the sheet is taken into consideration for decurling (Manzer: col. 6, lines 44-46).  Furthermore, it has been held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" and “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” See MPEP 2144.05 (II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the size and location of the guide face of Manzer such that claimed relation is satisfied in order to achieve the predictable result of applying the amount of bending needed to decurl a sheet (Ichiki: col. 9, lines 3-7).

	As for claim 6, Manzer as modified by Ichiki discloses the image forming apparatus according to claim 1 (see the rejection of claim 1 above).
Manzer as modified by Ichiki does not discloses the relation of R as recited because Manzer does not disclose the degree of curvature of section Z2.

Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the radius of curvature of section Z2 of Manzer such that claimed relation is satisfied in order to achieve the predictable result of applying the amount of bending needed to decurl a sheet (Ichiki: col. 9, lines 3-7).

As for claim 7, Manzer as modified by Ichiki discloses that the decurling guide Manzer: 4) includes an upstream guide (“upstream guide” in annotated Fig. 2 above) and a downstream guide (“downstream guide” in annotated Fig. 2 above) in the sheet conveyance direction, and
.

Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.
On pages 6-7 of the Remarks, Applicant argues that the examiner has interpreted the X and Y directions in a manner that conflicts with the directions of Manzer.  The examiner acknowledges that Manzer discloses X and Y directions that are different than the X and Y directions the examiner used in the rejection.  However, the examiner notes that the X and Y directions disclosed by Manzer are used to describe relative sizes and locations of structures of the fixing unit and curl correcting device.  As such, the names of the directions are merely references without any physical structure (i.e. the directions could have been named “A” and “B” or “M” and “N” rather than “X” and “Y” without changing any structure or meaning of the fixing unit and curl correcting device).  In the rejection, the examiner demonstrated the existence of X and Y directions consistent with the claim and instant specification.
On page 8, Applicant argues that Ichiki does not disclose any ranges.  The examiner respectfully disagrees.  Although the examiner acknowledges that the text of Ichiki does not disclose a range of dimensions, the examiner notes that the drawings of Ichiki disclose that the guide face 48 exists across an unspecified range of spatial 
On pages 8-9, Applicant argues that Ichiki does not disclose a guide face that receives a leading edge of the sheet at the fixing nip forming area.  The examiner respectfully disagrees.  The examiner notes that the “fixing nip forming area” is not defined by the claim or instant specification.  A similar term, a fixing nip region N, is defined in the instant specification as the location at which fixing belt 181 contacts the fixing roller 182.  The fixing device exit guide 42 is located downstream the fixing nip region N.  In light of the specification, the examiner has interpreted a guide face at the fixing nip area to be a guide efface that is near, but downstream, the fixing nip.  Ichiki discloses that guide face 48 that is near, but downstream, the fixing nip FN2.  This guide face is capable of receiving a leading edge of a sheet.
On page 9 of the Remarks, Applicant argues that guide face 48 of Ichiki is not intersected by a plane passing through the nip forming area in the Y direction.  The examiner respectfully disagrees.  The examiner shows such a plane (corresponding to the +Y direction arrow) in the annotated Fig. 16 in the rejection above.
On pages 10-12 of the Remarks, Applicant argues that Manzer does not disclose the decurling guide because Manzer discloses X and Y directions that are not consistent with the claimed directions.  The examiner respectfully disagrees.  The examiner has not used the X and Y directions disclosed by Manzer in the rejection.  Instead, in order to show correspondence between Manzer’s structures and the claimed structures, the examiner has used the X and Y directions as shown in annotated Fig. 2, 
On page 12 of the Remarks, Applicant states that decurling guide face 4 of Manzer does not receive a leading edge of a back-edge curled sheet.  The examiner respectfully disagrees.  The guide face 4 of Manzer is capable of receiving a leading edge of a back-edge curled sheet if such a sheet is conveyed through the fixing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853